Dismissed and Opinion Filed April 29, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-91-01909-CV

                     DAVID J. KNUST, Appellant
                                V.
                AMWEST SAVINGS ASSOCIATION, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. 91-3873-K

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                           Opinion by Justice Molberg
      We reinstate this appeal. This case was abated in January 1992 due to

bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an independent review of

the federal Public Access to Court Electronic Records (PACER) system; however,

nothing on that system indicated that a bankruptcy case was still pending.

      We then notified the parties by letter, requesting they inform the Court of the

status of the bankruptcy and of this appeal. We cautioned that the failure to respond

would result in the appeal being dismissed for want of prosecution.          See id.

42.3(b),(c). To date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss the

appeal. See id. 42.3(b),(c).




                                        /Ken Molberg/
911909f.p05                             KEN MOLBERG
                                        JUSTICE




                                     –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DAVID J. KNUST, Appellant                    On Appeal from the 192nd Judicial
                                             District Court, Dallas County, Texas
No. 05-91-01909-CV          V.               Trial Court Cause No. 91-3873-K.
                                             Opinion delivered by Justice
AMWEST SAVINGS                               Molberg. Justices Goldstein and
ASSOCIATION, Appellee                        Smith participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee AMWEST SAVINGS ASSOCIATION
recover its costs, if any, of this appeal from appellant DAVID J. KNUST.


Judgment entered this 29th day of April, 2021.




                                       –3–